The Court

were of opinion, that the deposition could not be read in evidence to the Jury, because it did not appear, that proof of notice to the defendant was lodged with the clerk of the county, where the said deposition Vas taken, to be recorded, nor did it appear, that any notice- of taking the said deposition was recorded by the clerk of the county.
Stone, for plaintiff.
Chase and Jenings, for defendant.
The plaintiff appealed to the Court of Appeals, where she judgment was affirmed, at May term, 1788.
See the act of July, 1779, c. 8. entitled “ an act establishing a mode to perpetuate testimony.”